DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 is allowed.
The following is an examiner’s statement of reasons for allowance:
	In regard to claims 1-11, the prior art does not disclose an image capturing apparatus with the combination of limitations specified in the claimed invention, specifically the limitations of:
a phase difference detection signal processor that performs signal processing for phase difference detection on signals output from the unit pixels of the pixel portion; an output portion that outputs signals processed by the image capture signal processor or the phase difference detection signal processor outside of the image sensor; and a controller that controls signal processing of the image capture signal processor and the phase difference detection signal processor, as stated in claim 1.
In regard to claims 12-15, the prior art does not disclose an image capturing apparatus with the combination of limitations specified in the claimed invention, specifically the limitations of:
an output portion that outputs signals of the pixels of an entire area of the pixel portion to outside of the image sensor for generating an image, and outputs the signals of the pixels of the subject area of the pixel portion which was detected by the subject 
In regard to claims 16-19, the prior art does not disclose an image capturing apparatus with the combination of limitations specified in the claimed invention, specifically the limitations of:
a light metering portion that calculates a light metering evaluation value using signals of the pixels of a partial area of the pixel portion; and an output portion that outputs the signals of the pixels of an entire area of the pixel portion to outside of the image sensor for generating an image, and outputs the light metering evaluation value to outside of the image sensor for performing automatic exposure control, as stated in claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369.  The examiner can normally be reached on Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs